United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30432
                         Summary Calendar



GEORGE ROLAND, JR.,

                                    Petitioner-Appellant,

versus

BURL CAIN, WARDEN,
LOUISIANA STATE PENITENTIARY,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 5:90-CV-2502
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     George Roland, Jr., Louisiana prisoner # 121494, appeals

from the district court’s denial of his “Motion and Order to

Proceed with Petitioner’s Jury Demand Pursuant to FRCVP Rule 38

in Petitioner’s 42 U.S.C.A. § 1983 action.”   Roland contends that

he is entitled to proceed with the § 1983 action he filed with

his 28 U.S.C. § 2254 petition in November 1990.

     The record does not reflect that Roland filed a § 1983

action with his § 2254 petition in November 1990.   The motion he

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-30432
                               -2-

appeals, which was filed 12 years after his first habeas

proceeding concluded, is an unauthorized motion.     See United

States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).    Accordingly,

his appeal is dismissed for lack of jurisdiction.    See id.

     APPEAL DISMISSED; REQUEST FOR A “CERTIFICATE OF PROBABLE

CAUSE” DENIED AS UNNECESSARY.